Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 12, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00127-CR
NO. 14-09-00128-CR
____________
 
IN RE ROY E. ADDICKS, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 4, 2009, relator, Roy E. Addicks, Jr., filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In the petition, relator complains that the respondent,
Georgetta Mattox, Court Reporter of the 183rd District Court of Harris County,
refuses to prepare and send relator a copy of the record of the trial on his
underlying convictions for aggravated sexual assault of a child, for the
purpose of filing an application for a post-conviction writ of habeas corpus.  




A court
of appeals has the authority to issue writs of mandamus against a judge of a
district or county court in the court of appeals= district and all writs necessary to
enforce the court of appeals= jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(b).  The respondent,
Georgetta Mattox, is neither a district nor county court judge.  Moreover,
relator has not shown that the exercise of our mandamus authority against the
respondent is necessary to enforce our jurisdiction because only the Texas
Court of Criminal Appeals has jurisdiction over matters related to final
post-conviction felony proceedings.  Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).  Therefore, we
have no authority to issue a writ of mandamus against the respondent.  
Because
we do not have jurisdiction, the petition for writ of mandamus is ordered
dismissed.  
 
PER CURIAM
 
Panel consists of Justices Frost,
Brown, and Boyce.  
Do Not PublishCTex. R. App. P. 47.2(b).